Citation Nr: 0817590	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-40 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas, which denied the veteran's claims 
seeking service connection for residuals of a left tibia 
fracture postoperative with osteomyelitis, a hearing loss and 
tinnitus.  The veteran perfected appeals for service 
connection for a hearing loss and tinnitus.

In January 2007, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO (Travel 
Board hearing); a copy of this transcript is associated with 
the record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that his current hearing loss and tinnitus 
are related to service. At his hearing, he indicated that he 
was exposed to loud noise while in his position as an 
aircraft mechanic on carrier, which is also noted on his DD 
Form 214.  The veteran submitted an May 2006 audiology 
evaluation which appears to shows the diagnosis of a hearing 
loss; however, the examination results are not presented in a 
format that can be used to determine whether the veteran has 
a hearing loss under 38 C.F.R. § 3.385 (2007), and does not 
provide an etiology opinion.  In addition, the veteran 
indicated he that he had undergone at least one other VA 
evaluation of his hearing problems since he left service.  As 
these records are not part of the claims file, they should be 
obtained on remand.  In addition, in the interest of 
fulfilling the duty to assist, the veteran should be afforded 
an examination to assess his current hearing loss and 
tinnitus and the etiology of those disorders.

Accordingly, the case is REMANDED for the following action:

1. VA should ask the veteran to identify 
all health care providers who treated him 
for this hearing loss and tinnitus since 
his separation from service in February 
2004.  VA should then attempt to obtain 
any medical records identified by the 
veteran.  If records are unavailable, 
please have the provider so indicate.

2.  The RO should also arrange an 
audiological examination to determine the 
nature and etiology of the veteran's 
hearing loss and tinnitus. Any indicated 
studies should be performed. The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in connection with the 
examination. The examiner should indicate 
whether the veteran's hearing loss and 
tinnitus are at least as likely as not 
related to his exposure to noise in 
service. Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3. Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claims on appeal.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



